Citation Nr: 1718630	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-28 234 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for residuals of a left arm injury and, if so, whether service connection is warranted.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for arthritis in multiple joints. 

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for lymphatic abnormalities. 

7.  Entitlement to service connection for right neck node. 
8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2013 substantive appeals (VA Form 9s), the Veteran indicated that he did not want a Board hearing in his claims for PTSD and residuals from his left arm injury.  In a subsequent VA Form 9 in December 2013, he again indicated that he did not want a Board hearing.  However, in a final September 2014 VA Form 9, the Veteran indicated that he wanted a Board videoconference hearing for all issues listed on the statement of the case (SOC) and supplemental statements of the case (SSOCs).  Furthermore, the Veteran specified that all issues listed in his August 2014 SOC to include tinnitus, hearing loss, arthritis in multiple joints, lymphatic abnormalities, right neck node, and TDIU.  In December 2016, the Board issued a hearing clarification letter, requesting that the Veteran specify his hearing choice and if he wanted such hearing to cover all issues currently on appeal.  In April 2017, the Veteran's representative responded indicating that the Veteran could not be reached for clarification, but requested that the Board schedule the Veteran for a Board hearing as previously requested.  As such, the Board finds that a remand is necessary in order to afford the Veteran his requested Board hearing.  38 U.S.C.A.  § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge with regard to his claims currently on appeal.  All correspondence regarding the scheduling of such hearing should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




